NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 LANCE REBERGER,                                 No. 15-17430

                  Plaintiff-Appellant,           D.C. No. 3:15-cv-00468-MMD-
                                                 VPC
   v.

 MICHAEL KOEHN; et al.,                          MEMORANDUM*

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Nevada
                     Miranda M. Du, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Nevada state prisoner Lance Reberger appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 alleging deliberate indifference

to his serious medical needs and retaliation. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo the district court’s interpretation and application of the

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
“three-strikes” rule of the Prison Litigation Reform Act, 28 U.S.C. § 1915(g).

Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007). We review for an

abuse of discretion the district court’s denial of a motion to amend a complaint,

City of L.A. v. San Pedro Boat Works, 635 F.3d 440, 446 (9th Cir. 2011), and the

denial of leave to proceed in forma pauperis, O’Loughlin v. Doe, 920 F.2d 614,

616 (9th Cir. 1990). We reverse and remand.

      The district court properly concluded that Reberger has three prior strikes, as

this court determined in Reberger v. Baker, Nos. 13-17135 & 14-15142, 657 Fed.

App’x 681 (9th Cir. Aug. 9, 2016).

      However, the district court abused its discretion in denying Reberger leave

to proceed in forma pauperis because both the original and proposed amended

complaints plausibly allege that Reberger was under imminent danger of serious

physical injury because defendants continue to refuse to give him his HIV and

seizure medications regularly. See 28 U.S.C. § 1915(g); see also Andrews, 493

F.3d at 1055 (an exception to the three-strikes rule exists “if the complaint makes a

plausible allegation that the prisoner faced ‘imminent danger of serious physical

injury’ at the time of filing”). On remand, the district court shall permit Reberger

to proceed in forma pauperis on the amended complaint.

                                          2                                   15-17430
      Reberger’s “motion for case for submission” and “motion for reversal and

remand” are denied as moot.

      REVERSED and REMANDED.




                                       3                                  15-17430